UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-182130 AVRA INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3790 El Camino Real, Suite 291, Palo Alto, California 94306 N/A (Address of principal executive offices) (Zip Code) 844-287-2462 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeaccelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. Class Shares outstanding as of June 16, 2014 Common stock, $.00001 par value 47,097,800 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. Avra Inc. (A Development Stage Company) April 30, 2014 Index Balance Sheets (unaudited)F–1 Statements of Operations (unaudited)F–2 Statements of Cash Flows (unaudited)F–3 Notes to the Financial Statements (unaudited)F–4 2 Avra Inc. (A Development Stage Company) Balance Sheets (Unaudited) April 30, 2014 January 31, 2014 ASSETS Current Assets Cash $ – $ 1,071 Total Assets $– $ 1,071 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $21,563 $ 14,638 Short-term loans 42,940 37,440 Total Liabilities 64,503 52,078 Contingencies and Commitments Stockholders’ Deficit Preferred stock, 100,000,000 shares authorized, $0.00001 par value; no shares issued and outstanding – – Common stock, 100,000,000 shares authorized, $0.00001 par value; 47,097,800 shares issued and outstanding 471 471 Additional paid-in capital 44,225 44,225 Deficit accumulated during the development stage (109,199) (95,703) Total Stockholders’ Deficit (64,503) (51,007) Total Liabilities and Stockholders’ Deficit $– $1,071 The accompanying notes are an integral part of these unaudited financial statements. F-1 Avra Inc. (A Development Stage Company) Statements of Operations (Unaudited) For the Three Months Ended April 30, 2014 For the Three Months Ended April 30, 2013 For the Period From December 1, 2010 (Date of Inception) to April 30, 2014 Operating Expenses Bank charges and interest $ 123 $– $ 210 Marketing and advertising 1,900 – 11,900 Transfer agent and filing fees 460 925 23,175 Foreign exchange (gain) loss 24 (63) 13 Professional fees 10,192 10,363 72,333 Total Operating Expenses 12,699 11,225 107,631 Interest expense 797 – 1,568 Net Loss $ (13,496) $ (11,225) $ (109,199) Net Loss Per Common Share – Basic and Diluted $(0.00) $ (0.00) Weighted Average Common Shares Outstanding – Basic and Diluted 47,097,800 47,097,800 The accompanying notes are an integral part of these unaudited financial statements. F-2 Avra Inc. (A Development Stage Company) Statements of Cash Flows (Unaudited) For the Three Months Ended April 30, 2014 For the Three Months Ended April 30, 2013 For the Period From December 1, 2010 (Date of Inception) to April 30, 2014 Cash Flows from Operating Activities Net loss $(13,496) $(11,225) $(109,199) Adjustments to reconcile net loss to net cash used in operating activities: Changes in operating assets and liabilities: Prepaid expense – 650 – Accounts payable and accrued liabilities 6,925 10,694 21,563 Net Cash Provided by (Used in) Operating Activities (6,571) 119 (87,636) Cash Flows from Financing Activities Proceeds from short-term loans 5,500 – 42,940 Proceeds from issuances of common stock – – 44,696 Net Cash Provided by Financing Activities 5,500 – 87,636 Increase (Decrease) in Cash (1,071) 119 – Cash - Beginning of Period 1,071 – – Cash - End of Period $– $119 $– Supplementary Information: Interest paid $– $– $– Income taxes paid $– $– $– The accompanying notes are an integral part of these unaudited financial statements. F-3 Avra, Inc. (A Development Stage Company) Notes to the Financial Statements (Unaudited) 1.
